DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 2 and 3 are cancelled.  Claims 1 and 5 are amended.  Claim 11 is new.  Claims 1 and 4-11 are pending.

Allowable Subject Matter
Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the light-diffusing component is disposed between the light source component and the light-reflecting component and corresponds to a light-reflecting surface of the light-reflecting component; the first light is reflected by the light-reflecting component to generate the second light traveling in the second direction after passing through the light-diffusing component.

Claims 4-11 are allowed as being dependent on claim 1.

The closest available prior art Tsutsumitake (JP2020144048) discloses Regarding claims 1 and 4, Tsutsumitake discloses a time-of-flight camera (distance measuring device 10 of fig. 1), comprising: a light-emitting module comprising a light .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        1 February 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882